                        Case 2:18-cv-02291-RFB-BNW Document 134
                                                            133 Filed 07/08/20
                                                                      07/07/20 Page 1 of 3



                    1 KEITH A. WEAVER
                      Nevada Bar No. 10271
                    2 ALISSA N. BESTICK
                      Nevada Bar No. 14979C
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      702.893.3383
                    5 FAX: 702.893.3789
                      Attorneys for Defendant Scott R. Ferguson,
                    6 M.D.

                    7
                                                         UNITED STATES DISTRICT COURT
                    8
                                                              DISTRICT OF NEVADA
                    9

                   10
                        TRINA PARKER, as an individual;                CASE NO. 2:18-cv-02291-RFB-BNW
                   11
                                           Plaintiff,                  STIPULATION AND ORDER
                   12                                                  REGARDING JOINT PRETRIAL ORDER
                                vs.
                   13
                      DIGNITY HEALTH d/b/a ST. ROSE
                   14 DOMINICAN HEALTH HOSPITAL-SIENA
                      CAMPUS, as a Corporation; SCOTT R.
                   15 FERGUSON, M.D., as an individual,

                   16                      Defendants.

                   17

                   18 / / /
                   19 / / /
                   20 / / /

                   21 / / /

                   22 / / /

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4812-9494-7778.1
ATTORNEYS AT LAW
                        Case 2:18-cv-02291-RFB-BNW Document 134
                                                            133 Filed 07/08/20
                                                                      07/07/20 Page 2 of 3



                    1           Plaintiff, TRINA PARKER, by and through her undersigned counsel, BRANDON L.

                    2 PHILLIPS, ESQ. of BRANDON L. PHILLIPS, ATTORNEY AT LAW, PLLC, Defendant

                    3 DIGNITY HEALTH d/b/a ST. ROSE DOMINICAN HEALTH HOSPITAL-SIENA CAMPUS,

                    4 by and through its undersigned counsel, TYSON J. DOBBS, ESQ. and MICHAEL J.

                    5 SHANNON, ESQ. of HALL PRANGLE & SCHOONVELD, LLC and Defendant SCOTT R.

                    6 FERGUSON, M.D. by and through his undersigned counsel, LEWIS BRISBOIS

                    7 BISGAARD & SMITH LLP, have entered into a stipulation which is set forth below.

                    8           The Parties are working together to draft the pretrial order. However, the Parties

                    9 need additional time to draft the pretrial order and stipulate to extend the time to file the

                   10 pretrial order to July 10, 2020.

                   11   SUBMITTED BY THE FOLLOWING COUNSEL OF RECORD:

                   12 / / /

                   13 / / /

                   14 / / /

                   15 / / /

                   16 / / /

                   17 / / /

                   18 / / /
                   19 / / /
                   20 / / /

                   21 / / /

                   22 / / /

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4812-9494-7778.1
ATTORNEYS AT LAW
                        Case 2:18-cv-02291-RFB-BNW Document 134
                                                            133 Filed 07/08/20
                                                                      07/07/20 Page 3 of 3



                    1 Dated: July 6, 2020                            Dated: July 6, 2020

                    2 BRANDON L. PHILLIPS, ATTORNEY                  HALL PRANGLE & SCHOONVELD, LLC
                      AT LAW, PLLC
                    3
                      /s/ Brandon L. Phillips                        /s/ Tyson Dobbs
                    4 BRANDON L. PHILLIPS, ESQ.                      TYSON J. DOBBS, ESQ.
                      Nevada Bar No.: 12264                          Nevada Bar No. 11953
                    5 1455 E. Tropicana Ave., Ste. 750               MICHAEL J. SHANNON, ESQ.
                      Las Vegas, NV 89119                            Nevada Bar No. 7510
                    6 Attorney for Plaintiff
                                                                     1160 N. Town Center Dr., Ste. 200
                    7                                                Las Vegas, NV 89144
                                                                     Attorneys for Defendant Dignity Health
                    8                                                d/b/a St. Rose Dominican Hospital-Siena
                                                                     Campus
                    9
                        LEWIS        BRISBOIS   BISGAARD   &
                   10
                        SMITH     LLP
                   11
                      /s/ Alissa N. Bestick
                   12 KEITH A. WEAVER
                      Nevada Bar No. 10271
                   13 ALISSA N. BESTICK
                      Nevada Bar No. 14979C
                   14 6385 S. Rainbow Boulevard, Suite 600

                   15 Las Vegas, Nevada 89118
                      Attorneys for Defendant Scott R.
                   16 Ferguson, M.D.

                   17                                          ORDER
                   18            IT IS SO ORDERED.
                   19 Dated: July ____,
                                  8th 2020.

                   20

                   21                                                UNITED STATES MAGISTRATE JUDGE
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4812-9494-7778.1                         2
